Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of claims 1, 5, 6, and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 12, 14, 15, and 20 are rejected as being unpatentable over US 10687128 (Szymanski) in view of US 20130084063 (Hu) further in view of US 20080267622 (Loprieno), CN 101860481 (Gu), and US 20050036455 (Bakker).  
Regarding claim 1, Szymanski teaches or suggests a method, comprising: 
obtaining a plurality of optical transport network (OTN) data blocks (28:43-48) wherein each OTN data block of the plurality of OTN data blocks comprises a label (30:9-36) and a payload area (25:66); 
for each OTN data block of the plurality of OTN data blocks, performing, based on the respective label comprised in the respective OTN data block, label exchange on the respective OTN data block, to obtain an exchanged OTN data block (26:39-50, 30:9-36); 
for each exchanged OTN data block, caching the respective exchanged OTN data block, wherein the caching of each respective exchanged OTN data block obtains a plurality of cache queues (28:59-29:16); 
separately performing rate supervision on each of the plurality of cache queues (35:5-10); and
sending first data blocks (28:46-66). 
Szymanski does not expressly disclose all OTN data blocks of the plurality of OTN data blocks have a same fixed length.
Hu teaches or suggests each OTN data block of a plurality of OTN data blocks has a fixed length (¶¶ 27, 67).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Szymanski’s optical-packet switch and Hu’s fixed length so all OTN data blocks of the plurality of OTN data blocks have a same fixed length.  A reason to so would have been that Szymanski invites the use of any other format of data (25:60-63), teaches segmenting packets into fixed-sized cells (15:59-63), and fixed-sized blocks would speed and simplify processing and transfer.
Szymanski does not expressly disclose each OTN data block of the plurality of OTN data blocks comprises a cyclic redundancy check (CRC) area.
Loprieno teaches or suggests an OTN data block comprises a cyclic redundancy check (CRC) area (¶ 35).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Szymanski’s optical-packet switch, Hu’s fixed length, and Loprieno’s CRC so each OTN data block of the plurality of OTN data blocks comprises a cyclic redundancy check (CRC) area.  A reason to so would have been to detect errors.  
Szymanski does not expressly disclose the plurality of OTN data blocks are used to carry a plurality of client services and performing policy scheduling on first OTN data blocks in the plurality of cache queues.
Gu1 teaches or suggests obtaining a plurality of data blocks, wherein the plurality of data blocks are used to carry a plurality of client services (¶¶ 12, 14; fig. 1, no. 101); and 
performing policy scheduling on first data blocks in the plurality of cache queues (¶ 42). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Szymanski’s optical-packet switch, Hu’s fixed length, Loprieno’s CRC, and Gu’s service transport method so the plurality of OTN data blocks are used to carry a plurality of client services and to perform policy scheduling on first OTN data blocks in the plurality of cache queues.  A reason to so would have been to handle more than one client service and to prioritize such services.
Szymanski does not expressly disclose OTN data blocks that belong to a same cache queue in the plurality of cache queues are used to carry a same client service; 
Bakker teaches or suggests data blocks that belong to a same cache queue in a plurality of cache queues are used to carry a same client service  (¶¶ 33, 34, 40).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Szymanski’s optical-packet switch, Hu’s fixed length, Loprieno’s CRC, Gu’s service transport, and Bakker’s queueing so the plurality of OTN data blocks are used to carry a plurality of client services.  A reason to so would have been to handle more than one client service.  
Regarding claim 2, the aforementioned combination teaches or suggests for each of the plurality of OTN data blocks, the respective label comprised in the respective OTN data block is a global label or a line interface local label (Szymanski 30:9-63, Gu ¶ 40).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.
Regarding claim 12, the aforementioned combination teaches or suggests each OTN data block of a plurality of OTN data blocks has a fixed length (Hu ¶¶ 27, 67).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.
Regarding claims 14, 15, and 20, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis, including a non-transitory memory, configured to store computer-executable program code; and a processor, coupled to the non-transitory memory; wherein the program code comprises an instruction, and when executed by the processor, the instruction causes the apparatus to perform the aforementioned steps (Gu, fig. 4) as well as an optical transport network (OTN) system, comprising: a first device; a second device; and a third device (Gu ¶ 35); wherein the first device is configured to send a plurality of data blocks to the second device (fig. 1); wherein the second device is configured to perform the aforementioned steps (Gu ¶ 39-43).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.

Claims 2 and 3 are rejected as being unpatentable over US 10687128 (Szymanski) in view of US 20130084063 (Hu) further in view of US 20080267622 (Loprieno), CN 101860481 (Gu), and US 20050036455 (Bakker), and US20060168316 (Kabashima). 
Regarding claim 2, in the alternative, Szymanski does not expressly disclose for each of the plurality of OTN data blocks, the respective label comprised in the respective OTN data block is a global label or a line interface local label.
Kabashima teaches or suggests a global label or a line interface local label  (¶ 7, tbls. 2 and 4).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Szymanski’s optical-packet switch, Hu’s fixed length, Loprieno’s CRC, Gu’s service transport, Bakker’s queueing, and Kabashima’s label so the respective label comprised in the respective OTN data block is a global label or a line interface local label.  A rationale to so would have been to combine the familiar elements from the references according to known methods to yield the predictable result of employing a global label or a line interface local label.
Regarding claim 3, Szymanski does not expressly disclose when the respective label is the line interface local label, performing label replacement on the respective OTN data block.
Kabashima teaches or suggests when a respective label is a line interface local label, performing label replacement on the respective data block (¶ 7, tbls. 2 and 4).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Szymanski’s optical-packet switch, Hu’s fixed length, Loprieno’s CRC, Gu’s service transport, Bakker’s queueing, and Kabashima’s label swapping so, when the respective label is the line interface local label, performing label replacement on the respective OTN data block.  A reason to so would have been to route the block correctly.

Claims 4 and 16 are rejected as being unpatentable over US 10687128 (Szymanski) in view of US 20130084063 (Hu) further in view of US 20080267622 (Loprieno), CN 101860481 (Gu), and US 20050036455 (Bakker), and US 10027594 (Seshadri). 
Szymanski does not expressly disclose wherein for each OTN data block of the plurality of OTN data blocks, performing, based on the respective label comprised in the respective OTN data block, label exchange on the respective OTN data block comprises: for each OTN data block of the plurality of OTN data blocks: determining, based on the respective label comprised in the respective OTN data block, a next routing node of the respective OTN data block; and performing label exchange on the respective data block based on the next routing node of the respective data OTN block.
Seshadri teaches or suggests for each block of a plurality of data blocks, performing, based on the respective label comprised in the respective data block, label exchange on the respective data block comprises: for each block of the plurality of data blocks: determining, based on the respective label comprised in the respective data block, a next routing node of the respective data block; and performing exchange on the respective data block based on the next routing node of the respective data block (6:34-35).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Szymanski’s optical-packet switch, Hu’s fixed length, Loprieno’s CRC, Gu’s service transport, Bakker’s queueing, and Seshadri’s label swapping so for each OTN data block of the plurality of OTN data blocks, performing, based on the respective label comprised in the respective OTN data block, label exchange on the respective OTN data block comprises: for each OTN data block of the plurality of OTN data blocks: determining, based on the respective label comprised in the respective OTN data block, a next routing node of the respective OTN data block; and performing label exchange on the respective data block based on the next routing node of the respective data OTN block.  A reason to so would have been to route the block correctly.

Claims 5, 6, 9, 17, and 18 are rejected as being unpatentable over US 10687128 (Szymanski) in view of US 20130084063 (Hu) further in view of US 20080267622 (Loprieno), CN 101860481 (Gu), and US 20050036455 (Bakker), and US 20020133629 (Jones).
Regarding claims 5 and 17, Szymanski does not expressly disclose that separately performing rate supervision on each of the plurality of cache queues, and sending the first OTN data blocks, comprises: setting a counter for a first queue in the plurality of cache queues, wherein the counter is used to control an output rate of a client service corresponding to the first queue; and sending a plurality of first OTN data blocks in the first queue in a plurality of sending periods, wherein when a count value of the counter reaches a preset threshold in each sending period, at least one first OTN data block of the plurality of first OTN data blocks is sent.
Jones teaches or suggests performing rate supervision, and sending the first data blocks, comprises: setting a counter for a first queue in the plurality of cache queues, wherein the counter is used to control an output rate of a client service corresponding to the first queue; and sending a plurality of first data blocks in the first queue in a plurality of sending periods, wherein when a count value of the counter reaches a preset threshold in each sending period, at least one first data block of the plurality of first data blocks is sent (¶ 37).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Szymanski’s optical-packet switch, Hu’s fixed length, Loprieno’s CRC, Gu’s service transport, Bakker’s queueing, and Jones’ counting so separately performing rate supervision on each of the plurality of cache queues, and sending the first OTN data blocks, comprises: setting a counter for a first queue in the plurality of cache queues, wherein the counter is used to control an output rate of a client service corresponding to the first queue; and sending a plurality of first OTN data blocks in the first queue in a plurality of sending periods, wherein when a count value of the counter reaches a preset threshold in each sending period, at least one first OTN data block of the plurality of first OTN data blocks is sent.  A reason to so would have been to route the block correctly.
Regarding claims 6 and 18, the latter combination teaches or suggests before the count value of the counter reaches the preset threshold in each sending period, the method further comprises: increasing the count value of the counter by C in each counting period of the counter, wherein C is less than or equal to the preset threshold (Jones, ¶ 37).  The teachings and suggestions of the references are combined for the same reason as explained for claim 5.
Regarding claim 9, the latter combination teaches or suggests the counter starts counting from an initial value in each sending period (Jones, ¶ 37).  The teachings and suggestions of the references are combined for the same reason as explained for claim 5.

Claims 7, 10, and 19 are rejected as being unpatentable over US 10687128 (Szymanski) in view of US 20130084063 (Hu) further in view of US 20080267622 (Loprieno), CN 101860481 (Gu), and US 20050036455 (Bakker), US 20020133629 (Jones), and US 20120328288 (Vandgengriend).
Regarding claims 7 and 19, Szymanski does not expressly disclose C is determined based on a bandwidth of the client service, and the preset threshold is determined based on an output line interface bandwidth.
Vandgengriend teaches or suggests C is determined based on a bandwidth of the client service corresponding to the first queue, and the preset threshold is determined based on an output line interface bandwidth (¶¶ 26-27).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Szymanski’s optical-packet switch, Hu’s fixed length, Loprieno’s CRC, Gu’s service transport, Bakker’s queueing, Jones’ counting, and Vandgengriend’s values so C is determined based on a bandwidth of the client service, and the preset threshold is determined based on an output line interface bandwidth.  A reason to so would have been to ensure that bandwidth is not over utilized.
Regarding claim 10, the latter combination teaches or suggests in an (i+1)th sending period, an initial value of the counter is a value that is obtained by subtracting the preset threshold from a count value of the counter at an end of an i.sup.th sending period, and i is an integer greater than or equal to 1 (Vandgengriend  ¶¶ 26-27).  The teachings and suggestions of the references are combined for the same reason as explained for claims 7 and 19.

Claim 11 is rejected as being unpatentable over S 10687128 (Szymanski) in view of US 20130084063 (Hu) further in view of US 20080267622 (Loprieno), CN 101860481 (Gu), and US 20050036455 (Bakker), US 20020133629 (Jones), and US 5282203 (Oouchi).
Szymanski does not expressly disclose when the count value of the counter reaches the preset threshold in each sending period, stopping counting of the counter when no OTN data block is cached.
Oouchi teaches or suggests when the count value of the counter reaches the preset threshold in each sending period, stopping counting of the counter when no data block is cached (12:13-18).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Szymanski’s optical-packet switch, Hu’s fixed length, Loprieno’s CRC, Gu’s service transport, Bakker’s queueing, Jones’ counting,  and Oouchi’s stopping so when the count value of the counter reaches the preset threshold in each sending period, stopping counting of the counter when no OTN data block is cached.  A reason to so would have been to prevent overrun of the counter.


Claim 13 is rejected as being unpatentable over (Szymanski) in view of US 20130084063 (Hu) further in view of US 20080267622 (Loprieno), CN 101860481 (Gu), and US 20050036455 (Bakker), and US 20020114292 (Kawabata).  
Szymanski does not expressly disclose performing policy scheduling, and sending the first OTN data blocks, comprises: sending the first OTN data blocks in the plurality of cache queues based on priorities of the client services corresponding to the plurality of cache queues, wherein a shorter expected transmission delay of a client service indicates a higher priority.  
Kawabata teaches or suggests sending first data based on priorities corresponding to a cache queue, wherein a shorter expected transmission delay of a client service indicates a higher priority (¶ 33).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Szymanski’s optical-packet switch, Hu’s fixed length, Loprieno’s CRC, Gu’s service transport, Bakker’s queueing, and Kawabata’s basis so performing policy scheduling, and sending the first OTN data blocks, comprises: sending the first OTN data blocks in the plurality of cache queues based on priorities of the client services corresponding to the plurality of cache queues, wherein a shorter expected transmission delay of a client service indicates a higher priority.  A reason to so would have been to prioritize data that can tolerate less of a delay.




Response to Arguments
The arguments have been fully considered and are unpersuasive.  The applicant argues that “the packets of Szymanski are Ethernet, IPv4 or IPv6 packet formats having variable lengths, and do not disclose the features of claim 1 of ‘the OTN data block have a same fixed length and each of the OTN data block comprises a label, a payload area and a CRC area’.  Applicant further submits that it would not have been obvious to modify Szymanski to use OTN data blocks having fixed lengths, because such a modification would prevent the packet switches of Szymanski from being applied to Best Effort Internet Routers, which would render the packet switches of Szymanski unsuitable for their intended purpose."  (Resp. 9-10.)  
Szymanski, however, invites the use of any other format of data (25:60-63) and teaches segmenting packets into a format of fixed-sized cells (15:59-63).
He also argues that “Gu does not disclose obtaining an OTN data block with a specified format and performing processing that is based on the OTN data blocks that carry the service packet, NOT on the service packet itself.”  (Resp. at 10.)  The claim does not distinguish, however, between packet level and frame level data but merely recites data blocks.  Because Gu’s packets are transported over an OTN, these are OTN data blocks.  The applicant may be able to overcome Gu amending the claims to distinguish between packet level and frame level data..

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 6671662 discloses  a label switching type packet forwarding apparatus having a routing information table.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner cites to translation provided by European Patent Office.